t c memo united_states tax_court harold f and barbara j swiatek petitioners v commissioner of internal revenue respondent docket no filed date harold f swiatek and barbara j swiatek pro sese deborah stanley for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure and a sec_6662 accuracy-related_penalty in the amount of dollar_figure the dispute in this case centers on respondent's determination that petitioners had dollar_figure of unreported income in and that dollar_figure of this amount is attributable to payments harold f swiatek petitioner received from jose garcia and or from two of mr garcia's businesses petitioners maintain that these payments were loans thus the issue for decision concerns’ the characterization loan or income of the dollar_figure petitioner received from mr garcia and or his businesses in all section references are to the internal_revenue_code as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in miami florida at the time they filed their petition retail automation inc credit corp retail automation inc credit corp rat located in hackensack new jersey was a finance company which purchased installment_sales contracts from retailers in petitioner t petitioners failed to address dollar_figure of the total amount of unreported income determined by respondent we treat this failure as a concession by petitioners that they did in fact receive dollar_figure of unreported income during respondent concedes the sec_6662 accuracy-related_penalty became the vice president of rai receiving annually a salary of dollar_figure and a car allowance of dollar_figure he was responsible for conducting all of rai's operations which included sales marketing advertising credit collection and dealer relations jose garcia mr garcia was a client of rai he sold financed and installed alarm and security systems to consumers in south florida doing business as avd security systems avd and lauren investments li mr garcia regularly sold his installment contracts to rai while visiting mr garcia's businesses on rai's behalf in date petitioner was offered the position of president of a bank mr garcia and others were creating in south florida petitioner accepted mr garcia's offer mr garcia agreed to advance money to petitioner in order to facilitate petitioners' move from their home in pennsylvania to florida these advances were to be interest free until date at which time interest would be applied to any unpaid balance at the rate of percent per annum in date petitioners moved to florida between october and date petitioner assisted mr garcia in preparing for the opening of the bank which was scheduled to occur on date mr garcia's business arrangements mr garcia embezzled funds from rai by submitting false installment contracts by the end of date petitioner became aware of the situation but nonetheless failed to take any_action to stop mr garcia's behavior payments made to petitioners during petitioner received a total of dollar_figure rounded to dollar_figure from mr garcia and or avd and li as follows date amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure no notes were given and no collateral was received with respect to these payments petitioners' real_estate during petitioners owned two condominiums in pennsylvania a condominium in new jersey and a condominium in florida the aggregate equity in these properties totaled approximately dollar_figure after petitioner agreed to accept the position in florida petitioners decided to sell their four condominiums on date petitioners purchased a house in kendall florida for dollar_figure the payments petitioner received from mr garcia and or avd and li were used for the following purposes dollar_figure to purchase the kendall house dollar_figure to purchase furniture an undisclosed amount to remodel the kendall house and the remaining amount to pay petitioners' attorneys mr garcia's disappearance in early date mr garcia informed petitioners that the bank would never open contemporaneously mr garcia fled dade county florida rai lawsuit sometime in rai filed a lawsuit against petitioners and others alleging fraud with respect to mr garcia's falsified contracts rai sought dollar_figure million in damages petitioners defaulted and judgment was entered against them guilty plea criminal charges were brought against petitioner as a result of his involvement in defrauding rai petitioner pled guilty to conspiring to commit mail fraud he was sentenced to years in federal prison but served only months in addition he was ordered to pay dollar_figure in restitution to rai his obligation to rai was joint_and_several with that of the other co- conspirators federal_income_tax return petitioners did not report the dollar_figure petitioner received from mr garcia and or avd and li on their tax_return moreover they did not report any income petitioner received from his work between october and date in setting up the bank petitioner's bankruptcy on date petitioner filed for bankruptcy he listed mr garcia as having a dollar_figure unsecured nonpriority claim mr garcia did not file a proof_of_claim on date petitioner received a discharge_in_bankruptcy notice_of_deficiency on date respondent issued a notice_of_deficiency increasing petitioners' taxable_income by dollar_figure attributing dollar_figure of this amount to payments petitioner received from mr garcia and or avd and li respondent also determined a sec_6662 accuracy-related_penalty but as noted now concedes the penalty ultimate findings_of_fact the dollar_figure petitioner received from mr garcia and or avd and li in were loans opinion the issue for decision centers on the characterization of the dollar_figure petitioner received during from mr garcia and or avd and li petitioners maintain that these payments were loans respondent contends they constitute income whether an advance is characterized as a loan or income is a factual question which we determine by considering the entire record see 54_tc_905 in order for a bona_fide loan to exist two requirements are necessary a good_faith intent to make repayment on the part of the recipient of the funds and a good_faith intent to enforce repayment on the part of the lender of the funds see eg id pincite petitioners have the burden to prove that the payments from mr garcia and or avd and li were loans see rule a 290_us_111 to rule in petitioners' favor we must be convinced that both petitioner and mr garcia intended the payments to be loans to perform our task we must distill truth from falsehood see 58_tc_560 arcia v commissioner tcmemo_1998_178 we carefully observed petitioners at trial and found them to be credible and truthful witnesses we are satisfied that petitioners sincerely believed a debtor-creditor relationship existed at the time mr garcia provided petitioner with the payments as a short-term bridge loan on the basis of petitioners' real_estate holdings relying on these payments petitioners uprooted and moved south using the money to purchase a home in florida as well as to pay for remodeling and furniture petitioners regarded this favorable financing from mr garcia as unavailable in the normal course of business however they understood that once petitioner began to receive a salary from the bank he would repay the dollar_figure to mr garcia and or his two businesses petitioner introduced into evidence a copy of a letter dated date he wrote to mr garcia which outlined their loan agreement this letter embodies petitioner's understanding of the loan respondent notes that the letter was not found when police searched mr garcia's residence and businesses we believe that either it was lost or mr garcia took it when he decided to flee dade county in addition we are mindful that petitioner listed his debt to mr garcia when he filed for bankruptcy protection in date we also accept petitioners' testimony that mr garcia had a good_faith intent to collect the dollar_figure thus we find a consensual recognition by both petitioner and mr garcia of an obligation to repay cf 412_f2d_974 5th cir in sum we find as an ultimate fact that the dollar_figure was a bona_fide loan from mr garcia to petitioner in consequently we hold that dollar_figure of the amount of unreported income dollar_figure determined by respondent is not includable in petitioners' income to reflect the foregoing and concessions by the parties decision will be entered under rule
